United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3948
                       ___________________________

                             Isaac Dewayne Russell

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Correctional Medical Services; Dr. Richard Pritchard, Correctional Medical
   Services; Dr. David Ware, Correctional Medical Services; Shirley Barnes,
   originally sued as Shirley Banes; Wendy Kelly, Deputy Director, Arkansas
Department of Correction; Connie Hubbard, Varner Unit, ADC; Roland Anderson,
            Regional Medical Director, Correctional Medical Services

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                            Submitted: July 31, 2013
                             Filed: August 5, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Arkansas inmate Isaac Dewayne Russell appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action, in which he claimed that
defendants were deliberately indifferent to his need for medical treatment for a
painful shoulder problem. Upon de novo review of the record, see Mason v. Corr.
Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir. 2009), and careful consideration of
Russell’s arguments for reversal, we affirm. For the reasons stated by the district
court in its well-reasoned decision, we agree that summary judgment was warranted
on the merits of Russell’s claims against Dr. Roland Anderson, Dr. David Ware, and
Connie Hubbard, an Advanced Nurse Practitioner.2 We also find no abuse of
discretion in the denial of postjudgment relief. The judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.
      2
       Russell has waived his claims against the remaining parties, some of whom he
does not mention in his appellate brief, by not addressing the reasons the claims
against them were dismissed. See Freitas v. Wells Fargo Home Mortg., Inc., 703 F.3d
436, 438 n.3 (8th Cir. 2013).

                                         -2-